Title: To James Madison from Josef Yznardy, 9 September 1807
From: Yznardy, Josef
To: Madison, James



Respected Sir
Consular Office of the United States Cadiz 9th. Sepr. 1807:

Craving your very kind attention to what I had the honor of addressing you on the 8t. August last, the object of the present will be to enclose you Copy of an official Letter from his Danish Majesty’s Minister at Madrid to the Consul residing at this City, by which you will be informed of War been declared with England; and to  you that it is reported here this day that Copenhagen has been taken by the English, and that 30 thousand french have enter’d Spain against Portugal.
Herewith I also transmit you Sir, Copies of Official Letters received from the Governor of this City & French Consul, and of my Answer, respecting new regulations of the Customs at the French Ports, and two Deserters that had shipped on board an American Brig delivered, all to serve for your information & Government.
The United States Vessels Constitution and Wasp are actualy at Algeziras.  With Sentiments of high Consideration.
24th Sepr.  I have the pleasure to inform you that the anteceding reports wth. respect to Copenhagen, and french troops entering this Country are for this moment void of all truth.  The United States Vessels sailed from Algeziras on 8th. instant, and according to reports bound home.  With Sentiments of great, I am very truly, Sir, Your most obedt. Servant

Josef Yznardy


Governmt. notes 42 a 43 %


October 1st.  French troops to the amount of 90. thousand are incamping in the environs of Bayonne.  It is say’d that 50 thousand of them are to come into this Country; the Garrison of this City and rest of troops in this Province are ready to march at the first Warning.  The Fleets are also; and without being able to form an idea of the motive of such movements.  It is likewise reported that Sweden has made up matters with France, and that the English have lost in an attack by the Danes about 1000 men and Sixteen pieces of Cannon, and that part of their fleet was obliged to abandon the Gran Belt owing to stormy weather.
Government Notes 45 a 45 1/ 2 %

